DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was filed by the applicant on September 27, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orivuori et al. (US 11,169,525).
Orivuori et al. discloses the same controller for a marine vessel as claimed, as shown in Figures 1-6, and as claimed in claim 14, which is comprised of a controller, defined as Part #106, for obtaining or determining an operating state, defined as Part #112, of one or more apparatuses on board said marine vessel, as shown in Figures   3-5, where each operating state of said one or more apparatuses inherently includes some parameter or functional distinction that allows said controller to determine one operating state from another, which would also allow said controller to transition from one executed operating state of said one or more apparatuses to another operating state in response to said parameter or functional distinction between said two operating states being obtained or determined, defined as Part #317, by said controller, as shown in Figure 3.  Said operating states of said marine vessel each include a function or task of said one or more apparatuses that is being performed during the operation of said marine vessel, as shown in Figure 3.  Said controller is programmed and configured to obtain an operating state, defined as Part #317, and then determine from said operating state a function or task for one or more apparatuses to perform, defined as Part #326, which generates a control signal, defined as Part #314, to said one or more apparatuses to perform said function or task, as shown in Figure 3, which would then change the operating state of said one or more apparatuses to another operating state.  One function or task being performed by said one or more apparatuses is to measure a voltage level, defined as Part #334, in order to avoid voltage interference in the use of one or more electric power sources, defined as Part #104, as shown in Figure 3.  At least one of said operating states is also configured to control movement of said marine vehicle, as shown in Figures 4-5.
Orivuori et al. also discloses the same method of autonomously controlling a marine vessel as claimed, as shown in Figures 1-6, and as claimed in claim 1, said method being comprised of the steps of executing an operating state, defined as      Part #112, of a plurality of operating states for said marine vessel, obtaining or determining said operating state, defined as Part #317, based upon some inherent parameter or functional distinction between operating states, and in response to obtaining or determining said operating state, transitioning from executing one operating state to executing another operating state by determining a function or task to perform, defined as Part #326, by one or more apparatuses, which receive a control signal, defined as Part #114, to perform said function or task, as shown in Figure 3.  One function or task being performed by said one or more apparatuses is to measure a voltage level, defined as Part #334, in order to avoid voltage interference in the use of one or more electric power sources, defined as Part #104, as shown in Figure 3.  At least one of said operating states is also configured to control movement of said marine vehicle, and to wirelessly transmit data, defined as Part #312, using a transmitter, as described in lines 57-67 of column 4, on said marine vehicle, as shown in Figures 3-5.
Orivuori et al. also discloses the same computer program product for autonomously controlling a marine vessel as claimed, as shown in Figures 1-6, and as claimed in claim 15, where said computer program product configures said controller to execute an operating state, defined as Part #112, obtain or determine an operating state, defined as Part #317, and transition from executing one operating state to executing another operating state by determining a function or task to perform, defined as Part #326, by one or more apparatuses, which receive a control signal, defined as Part #114, to perform said function or task, as shown in Figure 3.  One function or task being performed by said one or more apparatuses is to measure a voltage level, defined as Part #334, in order to avoid voltage interference in the use of one or more electric power sources, defined as Part #104, as shown in Figure 3.

Response to Arguments
Applicant's arguments filed on September 27, 2022 regarding claims 1-3, 5, 8-10, 12, 13 and 16-18 have been fully considered but they are not persuasive.
The applicant argues that Orivuori et al. (US 11,169,525) does not necessarily disclose a controller with a state machine comprising a plurality of operating states each with one or both of entrance criteria and exit criteria, where said plurality of operating states comprise a first portion, a second portion and a third portion.
In response to the applicant’s argument, Orivuori et al. discloses a controller for a marine vessel which is comprised of a controller, defined as Part #106, for obtaining or determining an operating state, defined as Part #112, of one or more apparatuses on board said marine vessel, as shown in Figures 3-5, where each operating state of said one or more apparatuses inherently includes some parameter or functional distinction that allows said controller to determine one operating state from another, which would also allow said controller to transition from one executed operating state of said one or more apparatuses to another operating state in response to said parameter or functional distinction between said two operating states being obtained or determined, defined as Part #317, by said controller, as shown in Figure 3.  Said operating states of said marine vessel each include a function or task of said one or more apparatuses that is being performed during the operation of said marine vessel, as shown in   Figure 3.  Said controller is programmed and configured to obtain an operating state, defined as Part #317, and then determine from said operating state a function or task for one or more apparatuses to perform, defined as Part #326, which generates a control signal, defined as Part #314, to said one or more apparatuses to perform said function or task, as shown in Figure 3, which would then change the operating state of said one or more apparatuses to another operating state.
Since the applicant is claiming a controller with a state machine comprising a plurality of arbitrary operating states with arbitrary entrance criteria and exit criteria, where said operating states are further separated into an arbitrary first portion with a first task performed by an underwater vehicle, an arbitrary second portion with a second task performed by said underwater vehicle, and an arbitrary third portion with both said first and second tasks performed by said underwater vehicle, the examiner has made the broadest reasonable interpretation that the controller as disclosed by Orivuori et al. can and does perform the same function of determining operating states of an underwater vehicle, which can be further separated into various portions that include one or more tasks performed by said underwater vehicle.  Therefore, Orivuori et al. discloses the same controller for and method of controlling an underwater vehicle as claimed, and the rejection of claims 1-3, 5, 8-10, 12, 13 and 16-18 is deemed proper and is not withdrawn.


Allowable Subject Matter
Claims 4, 6, 7, 11, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617